Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 and 22 July 2022 has been entered.
The indicated allowability of claims 1-20 is withdrawn in view of the newly applied objections and 35 USC 112 rejections.
Information Disclosure Statement
The 1 page office action from the Chinese Patent Office in both the information disclosure statement filed 12 and 22 July 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	The 2 page office action from the Chinese Patent Office in both the information disclosure statement filed 12 and 22 July 2022 have been considered with respect to the search report therein. The office action from the Japanese Patent Office in both the information disclosure statement filed 12 and 22 July 2022 have been considered with respect to the provided English translations.
	All of the references cited in the information disclosure statement filed 22 July 2022 have lines drawn through them since they are duplicate citations of references initially filed in the information disclosure statement filed 12 July 2022. 
Specification
The disclosure is objected to because of the following informalities: 
The composition of the inorganic adhesive and the compositions of the first and second components which produce the adhesive are not disclosed in the specification. Thus one skilled in the art cannot reasonably determine what is the composition of the invention and it does not enable any person skilled in the art or science to make and use the same. Furthermore, the specification does not set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. Thus the specification does not meet the requirements of 37 CFR 1.71. One of ordinary skill in the art would require extensive experimentation to determine what is the compositions applicants consider as the inventive inorganic adhesive. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The process of claim 10 are not disclosed in the specification. The specification teaches in paragraph [0011] that the claimed binder is produced by the claimed process. This pargraph does not teach forming a layer of a light conversion device by this process.  here is no teachings of a layer formed by the claimed process. The specification teaches forming the coating, or layer, of a light conversion device, where the coating has the same composition as the inorganic binder of claim 1, preforming a first curing at about 85oC for about 15 minutes and then preforming a second curing at about 185oC for about 45 minutes. This taught process is different from that claims. Thus the claimed process is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Neither the claims nor the specification disclose the composition of the inorganic adhesive and the compositions of the first and second components which produce the adhesive. There is no guidance given in the disclosure to which would allow one of ordinary skill in the art determine what materials applicants consider as the inventive adhesive and components. Thus applicants have not adequately described the invention in such as manner that one of ordinary skill in the art can determine what is the actual composition of the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Neither the claims nor the specification disclose the composition of the inorganic adhesive and the compositions of the first and second components which produce the adhesive. There is no guidance given in the disclosure or in the art of record to enable one of ordinary skill in the art determine what materials applicants consider as the inventive adhesive and components. Thus the disclosure does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite as to the composition of the inorganic adhesive and the first and second components of claims 2-5. Thus one of ordinary skill in the art cannot determine the scope of the claims.
Claims 1-12, 14, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the material which acts as the light conversion material. None of the claimed materials of the inorganic binder are disclosed as light or wavelength conversion materials. 
Claims 1 and 11 are duplicate claims since the device of claim 1 must have a substrate upon which the layer formed from the inorganic binder is supported. Furthermore, a coating and a layer, in light conversion devices, are synonyms. 
Claim 5 is indefinite since it defined the components in terms of their properties alone. 

	Since the composition of the inventive inorganic adhesive is not disclosed, one of ordinary skill in the art cannot determine the scope of the claims. This issue precludes a reasonable search of the prior art by the examiner. 
Conclusion
	U.S. patent application publication 2017/0343188 is cited as of interest since it teaches light emitting device comprising a layer comprising phosphors and an inorganic adhesive. The taught layer composition does not contain a dispersant and there is no indication if the taught inorganic adhesives have the properties of claim 9 or that they are or can be produced by the process of claims 2-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/7/22